Citation Nr: 1529777	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-06 229	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative disc disease.  

2.  Entitlement to a disability rating in excess of 30 percent prior to March 9, 2011, and in excess of 50 percent since March 9, 2011, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971, and from February 2003 to May 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, continued a 10 percent rating for the Veteran's right knee degenerative disc disease and a 30 percent rating for the Veteran's PTSD.  In August 2010, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.  

The Board notes that the Veteran's August 2010 NOD also addressed an initial 10 percent rating assigned for tinnitus and a 10 percent rating continued for lumbar strain with degenerative disc disease in the August 2009 rating decision.  However, the Veteran did not include these issues in his substantive appeal.  In a January 2015 letter to the Veteran, it was noted that the issues of tinnitus and lumbar strain were incorrectly included in a subsequent supplemental SOC and were not properly on appeal, as the Veteran had not indicated his desire to continue and appeal as to these issues.  Thus, the appeal is limited to the two issues on the title page.  

In his March 2011 substantive appeal, the Veteran indicated his desire for a Board hearing.  However, as noted below, the Veteran indicated he wished to withdraw his appeal, and, thus, the hearing was cancelled.  



FINDING OF FACT

In a May 2015 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all of the claims pending on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In May 2015, the Board received notification from the Veteran that he was happy with his current disability rating and that he wished to withdraw his appeal with respect to all issues.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.



ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


